Citation Nr: 0120611	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  97-29 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent 
for a status post excision of the right lateral meniscus 
with degenerative changes of the right knee.

2. Entitlement to an increased (compensable) rating for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision dated since January 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  In October 1995, 
the RO proposed to reduce the evaluation for the veteran's 
service-connected right knee disability (characterized as a 
status post excision of the right lateral meniscus, with 
degenerative changes, of the right knee) from 40 percent to 
20 percent.  This proposal was effectuated in a January 1996 
rating decision, which reduced the veteran's disability 
evaluation for his right knee to 20 percent, effective from 
May 1996.  In his March 1996 statement, the veteran contested 
the propriety of this reduction.  In January 1997, the RO 
entered a rating decision which confirmed and continued the 
20 percent rating for the veteran's right knee disability, 
and denied an increased (compensable) evaluation for 
veteran's left knee disability.  This appeal followed.

The issue of entitlement to an increased rating in excess of 
20 percent for a status post excision of the right lateral 
meniscus with degenerative changes of the right knee, and 
entitlement to restoration of a 40 percent rating for that 
same disability, will be addressed in the remand portion of 
the decision.


FINDING OF FACT

The veteran's chondromalacia of the left knee is 
characterized by arthritic findings established by X-ray, 
slight limitation of flexion, and pain.






CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, for 
chondromalacia of the left knee are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261, 
5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000 (hereinafter, "VCAA"), by virtue of the rating 
decision, Statement of the Case dated July 1997, Supplemental 
Statement of Case dated October 1999, and the Board remand 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information and 
medical evidence necessary to substantiate his claim.  The RO 
has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Indeed, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims file.  Specifically, the RO 
has obtained numerous VA medical records and evaluation 
reports.  The veteran has been afforded several VA 
examinations, and copies of the examination reports have been 
associated with the claims folder.  Further, the veteran's 
service medical records were obtained and associated with the 
claims folder, and such records appear to be intact.  
Finally, the veteran was sent a letter dated March 2001, 
explaining the VCAA.  Thus, under the circumstances in this 
case, and in light of the favorable decisions below, VA has 
satisfied its duties to notify and assist the veteran in this 
case.  Therefore, further development and further expending 
of VA's resources is not warranted.  Accordingly, the Board 
is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist.  See 38 U.S.C. 
§§ 5103A, 5107 (Supp. 2001).

The veteran contends that an increased rating is warranted 
for his left knee service connected disability.  
Specifically, the veteran alleges that his left knee problems 
have continued, and increased in severity.

A review of the record reflects that service connection was 
at a noncompensable level for the veteran's left knee by a 
rating decision dated May 1977.  That decision was based on 
service medical records which indicated that the veteran fell 
down a ladder while in service and sustained direct injuries 
to both kneecaps, suffering bilateral knee pain, and on the 
results of a VA examination which indicated that the veteran 
continued to have problems with both his knees.

A rating decision dated June 1979 continued this evaluation.  
By a rating decision dated November 1981, the veteran's left 
knee was continued at a noncompensable evaluation.  A rating 
decision dated August 1993 continued the veteran's left knee 
at a noncompensable evaluation. 

In June 1996, the veteran applied for an increased rating for 
his knees.  Essentially, it is maintained that the 
evaluations currently assigned for his knees are not 
adequate, given the current symptomatology.  The recent 
evidence of record includes the reports of VA outpatient 
treatment and VA examinations.

The veteran received a VA examination in October 1995.  He 
then reported pain in his left knee and sometimes low back 
pain.  The veteran reported that his pain had been getting 
worse for the past few years.

Upon examination, the veteran was diagnosed with residuals 
from a history of traumatic internal derangement with 
excision of lateral menisci and traumatic degenerative joint 
disease, and a history of chondromalacia.

The veteran also submitted old Navy records of his injuries, 
previously considered, and an old letter from the United 
States Postal Service, finding him unfit for a clerk or 
carrier position due to the fact that his chronic knee 
problem would be aggravated by postal employment.

A discharge summary dated June 1996 noted that while the 
veteran was hospitalized for other reasons, he was treated 
for his knee pain with medication.

The veteran was seen for outpatient treatment in September 
1996.  At that time the veteran's left knee was found to be 
tender in the medial aspect, but had a negative drawer sign, 
and was negative for pain with internal and external 
rotation.

The report of X-rays taken September 1996 of the left knee 
found no fracture or dislocation, with the trabeculae and 
cortical margins intact.  The articular surfaces and joint 
spaces were preserved, and there were no abnormal erosions.  
The overlying soft tissues were preserved, and there was no 
chondrocalcinosis.  The review noted that this was a normal 
study.

The veteran received a VA examination in October 1996.  The 
report of that examination indicates that the veteran, at 
that time, reported that he had progressively worsening pain 
on the left side.  The veteran indicated that he felt that 
both of his knees would give way quite a bit, and would 
swell.  The veteran was noted to ambulate with a relatively 
normal gait.  The veteran reported that his knees would click 
and pop quite a bit.

Upon examination the veteran was found, upon ambulation, to 
be able to extend both knees fully.  On examination, the 
veteran had range of motion of the left knee from 0 to 120 
degrees.  There was no effusion bilaterally.  The veteran had 
no varus or valgus instability.  The veteran's Lachman test 
was negative bilaterally.  The veteran had no pain with 
patellar ballotment.  He had no pain with medial or lateral 
patellar motion, and mild tenderness to palpation only.  The 
examiner also reviewed X-rays.

The examiner's impression was that the veteran had bilateral 
knee pain, and probably the beginnings of mild degenerative 
changes in his knees.  The examiner noted that the veteran 
had a relatively normal examination of the left knee.  
Therefore, the examiner offered a diagnosis of mechanical 
knee pain of the left knee.

An addendum was written to this examination in December 1996.  
The examiner indicated that, when he saw the veteran in 
October, he found the veteran to have bilateral knee pain 
with mild degenerative changes.  He noted that the veteran 
had mild pain on the left side, but he was unable to find any 
specific meniscal injury or cruciate injury.  As a result, 
the examiner offered a diagnosis mechanical knee pain of the 
left side.  The examiner noted that the veteran did have some 
weakened movements because of his pain, worse on the right 
side then the left.  The examiner noted that the veteran did 
have flare ups, and was experiencing one that day.  The 
veteran's range of motion at that time was 0 to 120 on the 
left side. 

The veteran was seen on an outpatient basis in February 1998.  
The veteran at that time complained of swelling and pain in 
both knees.  The veteran reported that his pain and swelling 
had been increasing over the past nine months.  Upon 
examination, the left knee was tender diffusely, with no 
effusion, negative drawer sign, and negative varus and valgus 
instability.  The veteran was prescribed medication and sent 
for a consultation.

The veteran was seen for a consultation in February 1998, 
with complaints of worsening degenerative joint disease of 
both knees.  The Board notes that this record is barely 
legible.  The veteran at that time apparently reported 
constant swelling, pain, cracking, and his right knee giving 
way on him, which was getting worse.  The veteran was unable 
to kneel down or squat.  The veteran also reported that his 
left knee had pain, swelling, and snapping, and was 
aggravated by bad weather.  The report also appears to 
indicate that the veteran had a range of motion from 0 to 80 
degrees in the left knee.  The consultation report appears to 
indicate that the veteran had a positive McMurray's test.  
The examiner appeared to diagnose the veteran with residuals 
of a strain injury to the left knee.

In later February 1998, the veteran was provided a cane and 
instructed in its use.

The veteran was seen again in June 1998 for continued 
complaints of bilateral knee pain.

The veteran received another VA examination in October 1998.  
The veteran at that time indicated that the pain in his knees 
was constant and increasing in severity.  He noted swelling 
throbbing sensations and locking of the knees.  The veteran 
noted that with turning, he would have pain and lose strength 
in the knees.  The veteran reported that he had received 
physical therapy in the past, and was currently on 
medication.  The veteran indicated that his symptoms 
increased with prolonged ambulation, standing, and daily 
activities.  The veteran noted that he would feel best when 
lying down with a pillow under his knees, and getting off of 
his legs.  The veteran did indicate he used a straight cane, 
though he did not bring it to the examination.  The veteran 
indicated that his symptoms were worsened with weather 
changes such as damp cold weather.  The veteran indicated 
that, at his current job, he would limit the time that he 
walked through the factory due to his symptoms.  The veteran 
noted that if he continued with ambulation, he would have 
swelling.  He indicated that he was no longer able to 
participate in any sports activities actively due to his 
symptoms.

Upon examination, range of the left knee was from 0 to 115 
degrees.  There was no erythema, warmth, or swelling noted.  
He had positive distraction testing and compression testing 
at the left patella, and negative drawer test.  Motor 
strength of the knees was 3-3+/5.  His gait was antalgic on 
the right. The examiner noted that X-rays studies showed 
evidence of mild degenerative osteoarthritis of the 
femorotibial and femoropatellar articulations with mild joint 
space narrowing.  The soft tissues were intact.  The veteran 
was diagnosed with degenerative osteoarthritis with no 
intrinsic skeletal lesions.  The examiner noted that the 
veteran had residual and limited range of motion in the 
knees, right greater than left.  Findings were consistent 
with chondromalacia of the left knee.  There was also 
evidence of degenerative osteoarthritis which the examiner 
felt was subsequent to the trauma the veteran sustained in 
his knees.

An addendum to the October 1998 VA examination is also of 
record, and dated July 1999.  In that addendum, the examiner 
noted that there was no evidence of instability or laxity 
upon examination.  There was also no indication on that 
examination of any additional loss of range of motion due to 
any weakness, excessive fatigability or incoordination.  
Examination was consistent with chondromalacia of the left 
knee.  Examination and X-ray findings were also consistent 
with bilateral knee traumatic osteoarthritis. 

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2000).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

As noted above, the veteran's left knee is currently rated as 
noncompensable, apparently under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  Under diagnostic code 5257, 
other impairment of the knee, including recurrent subluxation 
or lateral instability, is rated as slight, moderate, or 
severe.  A 10 percent evaluation is warranted for slight 
impairment.  A 20 percent evaluation is warranted for 
moderate impairment.  A 30 percent evaluation is warranted 
for severe impairment.

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000), for degenerative arthritis.  
Under this diagnostic code, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added, under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.  In 
accordance with applicable regulation, the knee is considered 
to be a major joint.  38 C.F.R. § 4.45 (2000).

Pursuant to 38 C.F.R. § 4.71, Plate II, normal knee extension 
and flexion ranges from 0 to 140 degrees, respectively.

Limitation of motion of either knee is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Under DC 5260, a 
noncompensable evaluation is provided limitation of flexion 
of the leg to 60 degrees.  A 10 percent evaluation is 
provided for limitation of flexion of the leg to 45 degrees; 
a 20 percent evaluation is provided for limitation of flexion 
of the leg to 30 degrees; and a 30 percent evaluation is 
provided for limitation of flexion of the left to 15 degrees.  
Under DC 5261, a noncompensable evaluation is provided for 
extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is provided for extension of the leg limited to 10 
degrees; a 20 percent evaluation is provided for extension of 
the leg limited to 15 degrees; and a 30 percent evaluation is 
provided for extension of the leg limited to 20 degrees.  A 
40 percent evaluation would require an extension of the leg 
limited to 30 degrees.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims ("the Court") expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In DeLuca, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45, and; as such, the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in DeLuca must 
be followed in adjudicating this claim, because it involves a 
rating under the diagnostic codes governing limitation of 
motion of the knee.  However, in that regard, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Finally, the VA General Counsel issued a precedent opinion, 
dated July 1, 1997, concerning the multiple rating for knee 
disability.  In that precedent opinion, the VA General 
Counsel held that a separate rating under diagnostic code 
5003 for arthritis may be assigned for a knee disorder 
already rated under diagnostic code 5257 for instability (and 
vise versa), where additional disability is shown by the 
evidence of record.  62 Fed. Reg. 63604, VAOPGCPREC 23-97, 
slip op. at 2-3 (1997) (concluding that the evaluation of 
knee dysfunction under both diagnostic codes 5257 and 5003 
does not constitute impermissible pyramiding under 38 C.F.R. 
§ 4.14, citing Estaban v. Brown, 6 Vet. App. 259, 261-62 
(1994)).  In determining whether additional disability is 
shown, for the purpose of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those diagnostic codes.  Otherwise, "there 
is no additional disability for which a rating may be 
assigned."  VAOPGCPREC 23-97, slip op. at 3; see also 63 
Fed. Reg. 56704, VAOPGCPREC 9-98 (1998).  The Board is bound 
by this regulatory construction of 38 C.F.R. § 4.71a, which 
authorizes multiple ratings under diagnostic codes 5003 and 
5257.  38 U.S.C.A. § 7104(c) (West 1991).

Taking into account all the evidence, the Board finds that 
the veteran's left knee disability would be more properly 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  In this regard, the Board notes that 
the veteran, while not having a compensable level of 
limitation of motion under DC 5260 or 5261, does have some 
limitation of motion.  Specifically, ranges of motion studies 
of the veteran's left leg indicated that the veteran was 
limited in flexion at various times to 80 degrees, 115 
degrees, or 120 degrees.  As noted above, the normal range of 
flexion is 140 degrees.  The veteran's extension of the left 
knee was at all times 0 percent, a normal range.  Further, 
the report of VA examination dated October 1998, and its 
addendum, dated July 1999, both indicate that the veteran's 
X-rays are consistent with bilateral knee traumatic 
osteoarthritis.  As noted above, under DC 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, here DC 5260 and DC 5261, a rating of 10 
percent is for application for each such major joint or 
groups of minor joints affected by limitation of motion, to 
be combined not added, under DC 5003.  Thus, the veteran 
would be entitled to a 10 percent rating under this code, for 
his left knee osteoarthritic findings established by X-ray.

As to a separate rating under DC 5257, as noted above, 
VAOPGCPREC 23-97 would provide for a separate rating for the 
veteran's left knee were he to have instability in that knee.  
However, the Board notes that, although the veteran has at 
times reported that both his knees feel as if they are giving 
way, at no time has the veteran ever been found, upon 
objective examination, to have any instability in his left 
knee.  As such, the Board is of the opinion that the veteran 
would not be entitled to a separate rating for his left knee 
under DC 5257.


ORDER

A 10 percent evaluation for chondromalacia of the left knee 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.


REMAND

The Board notes that in October 1995, the VA initiated a 
medical examination of the veteran in order to determine if 
his right knee disability had improved.  In an October 1995 
rating decision, the RO proposed to reduce the veteran from a 
40 percent rating for his service connected right knee, to a 
20 percent rating, based on the results of the October 1995 
VA examination.  In January 1996, the RO effectuated the 
veteran's reduction to 20 percent for his right knee.  In 
March 1996, the veteran filed a notice of disagreement 
contesting the propriety of this reduction.

In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the 
United States Court of Appeals for Veterans Claims determined 
that, in a case in which a veteran expressed disagreement in 
writing with an RO decision and the RO failed to issue a 
statement of the case, the Board should remand the issue to 
the RO for the issuance of a statement of the case.  As such, 
the matter must be remanded for an issuance of a Statement of 
the Case, regarding the issue of entitlement to restoration 
of a 40 percent for a status post excision of the right 
lateral meniscus with degenerative changes of the right knee.

The remanding of this issue (i.e., entitlement to restoration 
of a 40 percent for a status post excision of the right 
lateral meniscus with degenerative changes of the right knee) 
must not read as an acceptance of jurisdiction over the same 
by the Board.  The Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought 
and a timely substantive appeal.  See 38 U.S.C.A. § 7105 
(West 1991).  Roy v. Brown, 5 Vet. App. 554 (1994).  The RO 
should return this issue to the Board only if the veteran 
perfects the appeal in full accordance with the provisions of 
38 U.S.C.A. § 7105.

As to the veteran's claim for an increased rating in excess 
of 20 percent for his right knee disability, the Board finds 
that this issue is dependent on the resolution of the 
question of the propriety of the reduction of the veteran's 
evaluation for his right knee disability.  Thus, the Board 
finds that the two claims are inextricably intertwined and 
should be considered together.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991). 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should furnish the veteran and his 
representative (if any) a statement of 
the case as to the issue entitlement to 
restoration of a 40 percent for a status 
post excision of the right lateral 
meniscus with degenerative changes of the 
right knee.  The statement of the case 
should include all relevant law and 
regulations pertaining to that matter.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2000).  
Thereafter, if an appeal has been 
perfected, this issue should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

